Citation Nr: 1135965	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-19 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for peptic ulcer disease. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Diabetes was not shown within one year of service and there is no competent evidence linking diabetes currently demonstrated to service.  

2.  A current disability due to peptic ulcer disease is not demonstrated.  

3.  An October 1988 rating decision, about which the Veteran was notified in November 1988, found that new and material evidence had not been received to reopen a claim for service connection for arthritis of the right knee; the Veteran did not appeal this decision and this is the most recent unappealed rating decision addressing this issue on any basis.    

4.  Additional evidence received since the October 1988 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for arthritis of the right knee. 
 

CONCLUSIONS OF LAW

1.  Diabetes mellitus and peptic ulcer disease were not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  The October 1988 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

3.  New and material evidence to reopen the claim of entitlement to service connection for arthritis of the right knee has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case with respect to his claims for service connection for diabetes mellitus and peptic ulcer disease by a letter dated in February 2006 prior to initial adjudication that informed the appellant of the information and evidence necessary for the Veteran to prevail in these claims.  The Veteran was provided with the information and evidence necessary to reopen his claim for service connection for arthritis of the right knee by letter dated in December 2006 and May 2008 statement of the case followed by readjudication in a June 2009 supplemental statement of the case.    

As for the duty to assist, the service treatment reports, VA clinical reports, and private clinical reports have been received.  The Veteran was incarcerated at the time of this decision, and reports from medical treatment provided during this incarceration have also been obtained.  While the Veteran, in a June 2008 statement, asserted that only prison records from May 2003 to August 2005 were obtained, the record reflects receipt of records from medical treatment during prison dated from 1991 through 2006.  Aside from the fact that VA examinations cannot be provided while the Veteran is incarcerated, as there is no indication that the Veteran has diabetes mellitus or peptic ulcer disease as a result of service, VA examinations addressing these claims are not indicated.  Moreover, because new and material evidence has not been received to reopen the claim for service connection for arthritis of the right knee, a VA examination addressing this claim is not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service connection for Diabetes Mellitus and Peptic Ulcer Disease 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including diabetes mellitus, peptic ulcer disease, and arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The service treatment reports, to include from the May 1979 separation examination and medical history collected at that time, do not reflect diabetes.  Glucose readings were said to be normal upon laboratory testing in November 1978 and May 1979 and to a level of 116 on another occasion during service.  Treatment for an ulcer in November 1978 is demonstrated, but the May 1979 separation examination and medical history collected at that time did not reflect an ulcer or any gastrointestinal complaints.  

Reports of post-service private treatment beginning in 1981 are of record as are reports of VA outpatient treatment report dated from April 2000 to December 2001.  An April 2000 VA outpatient treatment report showed the Veteran denying any history of diabetes mellitus or peptic ulcer disease.  Private treatment reports do reflect elevated glucose readings from 1999 and a current diagnosis of diabetes mellitus, with a November 2005 private treatment report placing the onset of diabetes mellitus six years previously.  Multiple health assessments completed during the Veteran's incarceration from 1991 do not reflect an ulcer, and while gastrointestinal complaints are shown in the prison clinic reports, these symptoms were shown to be associated with a possibly malfunctioning gall bladder rather than an ulcer.  

From the above, it is clear that diabetes was not shown within one year of service separation; as such, service connection for this disability cannot be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, as diabetes was first shown approximately 20 years after service in or about 1999, it was shown at a time too remote from service to be linked to service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

To the extent that the Veteran has argued that he has had continuity of symptoms or signs of diabetes since service, given the lack of any significant indications of diabetes in the voluminous clinical records dated from 1981 until approximately 1999, the credibility of these assertions are in question.  Moreover, to the extent they are credible, the Veteran's assertions that his current diabetes is etiologically related to clinical manifestations indicating that he was developing diabetes during service, to include the "high sugar level" said by the Veteran in his November 2010 statement to have been demonstrated in 1975, the Veteran as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  In short, given the silent service treatment reports and lack of any competent evidence linking diabetes currently shown to service, the claim for service connection for diabetes must be denied.  Hickson, supra.  Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for diabetes, the doctrine is not for application.  Gilbert, supra.  

With respect to the claim for service connection for a peptic ulcer, that a condition or injury occurred in service alone is not enough for a grant of service connection, as there must be current be current disability resulting from a condition or injury in order for service connection to be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there being no evidence of a current disability associated with peptic ulcer disease, the claim for service connection for peptic ulcer disease must be denied on the basis of there being no current disability.  Id. 

B.  New and Material Evidence Claim 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

An October 1988 rating decision found that new and material evidence had not been received to reopen a claim for service connection for arthritis of the right knee.  The Veteran was advised of this decision in November 1988, and this decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  The October 1988 rating decision is the most recent final rating decision addressing the issue of entitlement to service connection for arthritis of the right knee on any basis.  

The record before the RO at the time of the October 1988 rating decision included an undated service treatment report reflecting complaints of swelling in the right knee not associated with trauma or injury.  The examination at the time revealed medial tenderness and the impression was mild effusion.  The Veteran was placed on a 10 day limited duty profile and told to use Tylenol and warm soaks.  No further treatment for a right knee disability is shown in service, and a knee disability was not described on the reports from the May 1979 separation examination or medical history collected at that time.  After the Veteran did not report to a VA examination in connection with his original claim filed in August 1980, a November 1980 rating decision, about which the Veteran was notified in December 1980, denied the claim for entitlement to serve connection for a right knee disability on the basis of there being no evidence of arthritis or chronic disability in the right knee that was incurred in service.  A timely appeal to this decision was not filed.  

The Veteran submitted an application to reopen his claim for service connection for a knee disability in April 1988, and reports from private treatment for knee pain beginning in September 1981 were received in connection with this application.  A September 1981 x-ray showed a subluxating patella and medial meniscus disturbance.  An arthrogram was ordered and was negative according to a November 1981 private treatment report.  A November 1986 treatment report indicated the Veteran hurt his right knee "about a week ago," and the Veteran underwent arthroscopic surgery at that time for a medial meniscus tear.  This evidence was reviewed in the October 1988 rating decision which as indicated above found that new and material evidence had not been received to reopen the Veteran's claim for service connection for a right knee disability.  

The evidence received since the October 1988 rating decision includes the previously referenced VA outpatient treatment reports from April 2000 to December 2001, together with the Veteran's prison records.  This evidence includes a negative right tibia and fibula x-ray of May 2004 and evidence of phlebitis in the right leg but does not contain any evidence of arthritis of the right knee within the one year presumptive period.  Moreover, the additional treatment records contain no evidence that the Veteran has a current disability associated with arthritis of the right knee that is the result of service.  Thus, none of the additional evidence can be considered to be material because it does not raise a reasonable possibility of substantiating the claim of service connection for arthritis of the right knee.  

Finally, even were the unsupported contentions in connection with the claim to reopen asserting that there is a current right knee disability that is related to service be considered new, they are nevertheless not material because it has not been shown that the Veteran has any medical knowledge beyond that of lay persons and, therefore, such a contention could not competently assert such a relationship.  Moray v. Brown, 5 Vet. App. 211 (1993).  As the Board concludes that the Veteran has failed to present sufficient new and material evidence to reopen the claim for service connection for a right knee disability, no further adjudication of this claim is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for peptic ulcer disease is denied. 

New and material evidence having not been received, the claim for service connection for arthritis of the right knee is not reopened and the appeal is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


